Memorandum: Family Court properly dismissed petitioner’s application for an upward modification of respondent’s support obligation, as set forth in the separation agreement that was incorporated but not merged into the judgment of divorce, because petitioner failed to establish an unanticipated and unreasonable change in circumstances and a concomitant need (see, Matter of Boden v Boden, 42 NY2d 210, 213). (Appeal from Order of Oneida County Family Court, Flemma, J. — Modify Support.) Present — Denman, P. J., Boomer, Green, Pine and Davis, JJ.